[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The motion to discharge the $150,000 mechanics lien held by Red Coach Trucking is denied, the defendant having presented sufficient evidence to establish probable cause to sustain the validity of the lien.
However, plaintiff has established by clear and convincing evidence that the amount of the lien is excessive. Therefore, the court orders that the lien be reduced to $75,000 all total.
COFIELD, J.